FILED

JAN 2 9 2010
IJNITED STATES DISTRICT CoIJRT mem U_S_ Dist,ict and
FoR THE DISTRICT oF CQLUMBIA gankrupt¢y courts

Charles Caston,
Plaintiff,
v. Civil Action No.

10 U182

Government of Switzerland,

Defendant.

MEMORANDUM OPINION

Plaintiff Charles Caston has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted and the petition will be dismissed.

The plaintiff has filed a one-page complaint against the "Switzerland Govemment" and
several others, including "Richard Racehorse Hayne’s" and "The Joint Chiefs of Staff,"
conclusorily alleging violations of his Fourth, Fifth, Sixth, and Eighth Amendments and
providing no factual allegations. Compl. ln an accompanying "Application and Declaration for
Order (To Prevent Domestic Violence)," Decl. at l, the plaintiff lists his aliases as Elijah
Muhammed, Jr. and Kunfu, and identifies the "Person To Be Restrained" as "Switzerland
Govemment." Id. Describing the "Defendants" as "armed and extremely dangerous," the
declaration states that the plaintiff has no relationship to "the person who is to be restrained,"
"except for the fact that my father whom l never met was a trillionaire, my identification was
concealed, but the defendants knew my identification! Put their Ass off the reservation!" Ia'. at 2
(spelling altered). The declaration also states, among other things and to no obvious purpose,

that the plaintiff is the son of "the Honorable Elijah Muhammad" and "the step-son of Dr. Martin

Luther King, Jr." Id. at 5. The only discemible relief requested in the entire submission is a
restraining order against the Govemment of Switzerland, compelling it to participate in a
certified batterer’s program, and waiver of fees related to serving the requested restraining order.
Ia’.

A complaint based on fantastic or delusional scenarios is subject to immediate dismissal.
See Neitzke v. Williams, 490 U.S. 3l9, 328 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
l994). Moreover, a complaint may be dismissed as frivolous when it lacks "an arguable basis in
law and fact." Brandon v. District of Columbia Bd. of Parole, 734 F.Zd 56, 59 (D.C. Cir. 1984).
This is such a complaint. Accordingly, the complaint will be dismissed and the application for a
restraining order will be denied.

A separate order accompanies this memorandum opinion.

Qc.i@~!//y&a

Date: f{@q, //o Unitdd States District Judge